          Case 1:19-cv-09179-JGK Document 23 Filed 11/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTORIA MANCHA,

                         Plaintiff ,                19-cv-9179 (JGK)

              - against -                           ORDER

SCRIPPS MEDIA, INC. ,

                         Defendant .


JOHN G. KOELTL, District Judge :

      For the reasons stated on the record during the conference

held today , the motion to dismiss is granted without prejudice .

The plaintiff may file an amended complaint by December 18 ,

2020 . If the plaintiff fails to file an amended complaint by

that date, the case will be dismissed with prejudice . If the

plaintiff files an amended complaint, the defendant shall move

or answer within the time limits set out by the Federal Rules of

Civil Procedure . No pre-motion conference is necessary.

      The request for costs and fees pursuant to 17 U.S.C. § 505

and the motion for sanctions pursuant to 28 U.S . C . § 1927 are

denied.

      The Clerk is directed to close docket no. 16 .

SO ORDERED.

Dated :       New York, New York
              November 16 , 2020

                                           United States District Judge




                                                                          /
